Decree of the Surrogate’s Court of Suffolk county modified so as to provide that appellants be awarded the sum of $2,500 as compensation for legal work in connection with •the preparation and execution of the contract, and the sum of $250 for services in ’ connection with the institution of the proceeding and the procuring of the decree. As so modified the decree, in so far as appealed from, is unanimously affirmed, with costs to appellants payable out of the estate. No opinion. Present — Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ.